954 So. 2d 1266 (2007)
Eric Cornelius KNIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-3263.
District Court of Appeal of Florida, Fifth District.
April 27, 2007.
James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
*1267 Bill McCollum, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Both Knight and the State agree that the two written orders of revocation appear to contain a scriveners' error. Specifically, the trial court verbally pronounced that Knight had violated Conditions (1) and (8) of his probation, but had not violated Condition (3). However, the written orders of revocation provide that Knight had violated Conditions (1), (3) and (8). It is well-established that, where a written order does not conform to the trial court's oral pronouncement, the oral pronouncement controls. Brown v. State, 786 So. 2d 1257 (Fla. 5th DCA 2001).
We remand this cause solely for the purpose of enabling the trial court to enter written orders of revocation, nunc pro tunc, in accordance with its oral pronouncement. Knight does not need to be present. Mosco v. State, 640 So. 2d 1219 (Fla. 5th DCA 1994).
REMANDED for Correction of Scriveners' Errors.
ORFINGER, MONACO and EVANDER, JJ., concur.